Citation Nr: 0108102	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-24 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for metastatic malignant 
melanoma of the right lung.

2. Entitlement to service connection for metastatic malignant 
melanoma of the brain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.


REMAND

The RO requested on three occasions, that the veteran submit 
additional evidence relevant to his claimed brain tumor to 
substantiate his claim. VCAA, at § 3(a) (to be codified at 38 
U.S.C. § 5103A).  Notice of the certification of appeal was 
sent to the veteran in December 2000.  Subsequently, the 
Board received from the veteran additional evidence relevant 
to the claim in February 2001.  The additional evidence was 
received in a timely fashion, within the 90 day period from 
mailing of notice of appeal delineated in 38 C.F.R. § 20.1304 
(2000).  The additional evidence consisted of private medical 
records, which indicated that the veteran had been diagnosed 
with and treated for metastatic malignant melanoma of the 
lung and brain.  

The Board observes that the recently enacted legislation has 
eliminated the concept of a well-grounded claim, expanded the 
VA's duty to notify the veteran and his representative, and 
redefined the obligations of the VA with respect to the duty 
to assist. See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub.L.No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
VCAA at § 7.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Additional evidence in the form of treatment records and lays 
statements has been received.  This evidence was received 
without a waiver of the veteran's right to have that evidence 
initially considered by the RO.  Any pertinent evidence 
submitted by the veteran or representative who is accepted by 
the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case, unless 
the appellant waives this procedural right.  
38 C.F.R. § 20.1304(c) (2000). The veteran has not waived his 
procedural rights and therefore/in view of other necessary 
developments described below, this claim must be returned to 
the RO for consideration of the evidence submitted directly 
to the Board.

The veteran contends that his diagnosed metastatic malignant 
melanoma of the right lung and metastatic malignant melanoma 
of the brain were associated with exposure to certain 
herbicides in the course of service in Vietnam.

A veteran may establish service connection through actual 
direct causation, and/or the presumptions established under 
38 U.S.C.A. § 1116 (West 1991 & Supp 2000).  See 38 C.F.R. 
§ 3.303(d) (2000);  38 C.F.R. §  3.307 (2000); Combee v. 
Brown, 34 F.3d 1039 (1994); McCartt v. West, 12 Vet. App. 164 
(1999).  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Douglas v. 
Derwinski, 2 Vet.App. 103, 110 (1991) (remanded in part for 
the BVA to consider the issue of direct service connection 
for appellant's carcinoma based on excessive exposure to the 
sun during his tenure as a deckhand in the Pacific Theater).

Private medical records indicate the veteran currently has 
the claimed disabilities.  The record contains evidence, in 
the form of lay testimony, that the current disability or 
symptoms may be associated with service.  The veteran relates 
his physician believes that the disabilities have been of 
long duration.  The veteran points to the rarity of his 
disabilities as being indicative of exposure to herbicides 
and/or sun in Vietnam.  See Smith v. Derwinski, 2 Vet. App. 
147 (1992) (Lay statements may be competent evidence of 
service connection).  However, the record does not reflect 
that the any medically competent professional rendered an 
opinion as to the etiology of the claimed disabilities.  
Notably, where the determinant issue in resolving a claim 
involves a question of medical etiology, a lay person is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, training, or education. Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the veteran, as one not medically 
trained, is not competent to provide the etiology of his 
complaints.  Therefore, the record does not contain any 
competent medical evidence as to a direct nexus between the 
veteran's disabilities and his military service. 

In this context, the VA is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary if (1) there is competent 
evidence of a current disability or persistent recurrent 
symptoms of disability, and (2) evidence that the disability 
or symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  VCAA, at § 3(a) 
(to be codified at 38 U.S.C. § 5103A).  For the reasons 
listed above, a medical examination is necessary, and thus a 
remand is required.


Accordingly, this case is REMANDED for the following:


1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for metastatic 
malignant melanomas of the right lung and 
brain.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO is unable to obtain any of the 
records indicated by the veteran, it 
should follow the proper procedures under 
the Veterans Claims Assistance Act.

2.  The RO should make an attempt to 
secure through official channels the 
veteran's service personal records (201 
File), including verification of his 
dates of service in the Republic of 
Vietnam.  If the RO is unable to obtain 
such service records and/ or information, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.

3.  The RO should review the newly 
received additional medical records in 
conjunction with the entire record and 
then take such action, as the needs of 
the case require.

4.  The RO should schedule the veteran 
for a VA examination or examinations, as 
appropriate.  Any indicated studies 
should be accomplished; a written report 
of which should be associated with the 
examination report(s).  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner(s) in conjunction with the 
requested examination(s).  Based on a 
review of the claims file and the results 
of the VA examination(s), it is requested 
that the examiner(s) provide opinions as 
to whether veteran's metastatic malignant 
melanoma of the right lung and/or 
metastatic malignant melanoma of the 
brain are at least as likely as not 
related to his period of service.  A 
complete rationale should be given for 
all opinions and conclusions expressed. 

5.  The RO should advise the veteran that 
a failure to report for the above-
scheduled VA examination without good 
cause may result in the denial of his 
service connection claims.  38 C.F.R. § 
3.655 (1999).

6.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated. Stegall v. West, 11 
Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claims.

If the benefit sought on appeal remains denied, the veteran 
and the veteran's representative, if any, should be provided 
with a supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


